859 F.2d 150Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John JACKSON, Petitioner-Appellant,v.Sylvia FOSTER, Parole Officer, Grady A. Wallace,Commissioner, S.C. Parole & Community CorrectionsBoard, Attorney General of SouthCarolina, T. Travis Medlock,Respondents-Appellees.
No. 88-6661.
United States Court of Appeals, Fourth Circuit.
Submitted July 28, 1988.Decided Sept. 16, 1988.

John Jackson, appellant pro se.
Frank Louis Valenta, Jr., Office of Attorney General of South Carolina, for appellees.
Before JAMES DICKSON PHILLIPS, ERVIN, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
John Jackson seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Jackson v. Foster, C/A No. 3:87-3041 (D.S.C. May 13, 1988).*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional a process.


2
DISMISSED.



*
 We note that it does not appear that Jackson has exhausted his state remedies or that the state has unconditionally waived the exhaustion requirement.   See Sweezy v. Garrison, 694 F.2d 331 (4th Cir.1982), cert. denied 461 U.S. 908 (1983).  Nevertheless, since the interests of comity and federalism are better served by addressing this appeal on the merits, we do so.   See Granberry v. Greer, 55 U.S.L.W. 4494 (U.S. Apr. 21, 1987) (No. 85-6790)